RingCentral Case 2:18-cv-03723-JDW Document 102-1 Filed 10/09/20 Page 1of1  (#88)2148910 | support | Log Out

Overview Messages Call Log Contacts Settings Billing More IR if
vi, Inbox ;
Search Messages QO Status: All “
Lt, Outbox
fe) Mark Read EF] Mark Unread jp Delete ) Block
sg Sent Items
Cc Priority From Message Received « Actions
Ty Deleted Items
0 a 1 Tue 08/22/2020 11:03 AM
e ve OOV22/202 0 Al :
Add Contact dis ,
(32) S25-5152 .
CO B 41 page Thu 08/47/2020 3:28 PM :
Add Contact
(202) 502-3051 .
CO B 4 pages Wed 09/16/2020 4:18 PM :
Add Contact
(B23) 294-5658 :
CO G 4 pages Tue 08/08/2020 9:20 AM :
Add Contact

(S73) 200-0803
Cc 5 pages Mon 08/07/2020 4:57 PM
Add Contact

(215) 342-0906
Cc] G 14 pages Sat 08/05/2020 11:19 4AM
Add Contact

(202) 503-3051
Cc GF 2? pages Tue 08/01/2020 11:24 AM
Add Contact

(202) 503-3051
Cc] G 8 pages Tue 08/25/2020 1:04 PM
Add Contact

(B73) 373-0372

BG 15 es Mon 08/17/2020 3:57 PM :
O Add Contact eee
(9¥3) 373-0372
Cc 1 page Mon 08/17/2020 3:52 PM :
Add Contact
Total: 198 Show: 0 wv {yz 3 45 6 7 .. 20 >

Legal Priacy
© 1990 - 2000 Ring Central intellectual Property

All nights Tesenved. RingCentral and fhe RllngCentral loge are trademarks of RlngCentrall, inc

 
